Case 4:19-cv-00541-SDJ-CAN Document 18 Filed 08/29/19 Page 1 of 2 PageID #: 48


                                                                                F I)
                      UNITED STATES DISTRICT COURT FOR THE                         AUG 2 9 2019
                           EASTERN DISTRICT OF TEXAS
                                                                               Clerk, U.S. District Court
                                                                                    Texas Eastern
  CRAIG CUNNINGHAM,
  Plaintiff,

  v.                                                         4:19-cv-00541

  Smithkey auto industries, Inc., DBA Red
  Auto Protection CarGuard Administration,
  Inc., Elijah Norton, Trevor Smith, Nation
  Motor Club, LLC

   Does 1-5



  Defendant




                                Plaintiffs Notice of Settlement




   1. To the Honorable US District Court:

  2. The parties in this case have reached a tenative settlement and hereby request a stay

       of all deadlines in the case for 30 days to sign papers and comsummate the settlement.




  Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:19-cv-00541-SDJ-CAN Document 18 Filed 08/29/19 Page 2 of 2 PageID #: 49




                       UNITED STATES DISTRICT CO RT FOR THE
                            EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                                 §
   Plaintiff,                                        §
                                                     §
  V.                                                 § 4:19-cv-00541
                                                     §
   Smithkey auto industries, Inc., DBA Red          §
  Auto Protection CarGuard Administration,          §
  Inc., Elijah Norton, Trevor Smith, Nation         §
  Motor Club, LLC                                   §
   Does 1-5


  Defendant




                                 Plaintiffs Certificate of Service




  3. I hereby certify a true copy of the foregoing was mailed and emailed to the attorney

       of record for the defendants in this case.




  Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
